DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 1/5/2021.  Claims 1, 32, 44 and 47-48 are currently amended.  Claims 2-3, 5-7, 10, 13-17, 20-29, 33-38, 40, 42 and 46 are cancelled.  Claims 1, 4, 8-9, 11-12, 18-19, 30-32, 39, 41, 43-45 and 47-48 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered are found persuasive. Applicant argues that the subject matter of cancelled claim 46, which has been incorporated into independent claims 1, 32 and 44, is not taught by He.  In particular, Applicant submits that the Office references paragraph [0046] as teaching the limitation of “wherein the base structure is a layer of functionalized graphene having functional groups at sites of functionalization,” but the referenced paragraph merely teaches that the anode may contain functionalized graphene as an anode active material. Examiner has considered the arguments and reviewed the rejections presented in the previous Office action and finds that the rejection of the argued limitation contained erroneous citation and an insufficient explanation of the disclosure thereof.  Thus, the rejections presented in the previous Office action are withdrawn.  However, Examiner maintains that He discloses the claimed subject matter.  The current Office action will provide proper citations to He’s disclosure along with a supporting, evidentiary 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 31 and 45 are each rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 19 recites wherein the base structure comprises a carbon structure.  However, parent claim 1 already requires that the base structure is a layer of functionalized graphene which is a carbon structure.  Thus, the instant claim does not further limit the base structure of claim 1.
Claim 31 recites wherein the base structure comprises a carbon nanotube.  However, parent claim 1 already requires that the base structure is a layer of functionalized graphene which is a carbon structure.  Thus, the instant claim does not further limit the base structure of claim 1.
Claim 45 recites wherein the base structure comprises a metal.  However, parent claim 1 already requires that the base structure is a layer of functionalized graphene which is a carbon structure.  Thus, the instant claim does not further limit the base structure of claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-9, 11-12, 18-19, 31-32, 39, 41, 43, 45 and 47-48 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by He (US 2014/0363746 A1) as evidenced by Li (“Graphene oxide: A promising nanomaterial for energy and environmental applications”).
Regarding Claims 1 and 9, He discloses battery (rechargeable lithium cell) [pars. 0028,0090]
an anode that includes one or more metals (e.g. lithium) [pars. 0045-46,130] (claim 9);
a non-aqueous electrolyte that contains a polysulfide compound of the metal of the anode (e.g., lithium polysulfide) [pars. 0022,0046,0130]; and
a cathode comprising an electrocatalytic material in the in the form of a plurality of particles anchored to a base structure (e.g., graphene sheets including NGPs), the electrocatalytic material including comprising lithium polysulfide, TiS2, MoS2, MnO2, CoO2, iron oxide, or  combination thereof, or alternatively, sulfide of Nb, Ti, Mb, Co, W, Zr, Ni, Mo, or combination thereof,  [pars. 0035,0037,0101-102] {That is, He teaches the cathode active materials are not electrically conducting and the NGPs are formed into a porous nano-structure that contains massive surfaces to support the cathode active materials [par. 0102]}.
	He fails to explicitly teach the layer of graphene is functionalized graphene having functional groups at sites of functionalization.  However, He teaches that the cathode may comprise graphene paper or film as the current collector, and in particular, the NGPs may include single-layer and multi-
	Regarding Claim 8, He teaches wherein the cathode has a structure selected from mesoporous, nanoporous, and microporous (i.e., NGPs formed into a porous nano-structure with pore size from 2 nm to 1 μm and containing massive surfaces to support the cathode active material) [par. 0102].
	Regarding Claim 11, He teaches an electrolyte containing lithium polysulfides (i.e., when anode is Li and the battery is a Li-S battery) [pars. 0022,0046,0130].
	Regarding Claim 12, He teaches wherein the cathode is a current collector (i.e., a separate current collector is optional when the cathode comprises active material supported on conductive material made of carbons) [pars. 0101-102,0125-129,0131].
	Regarding Claims 18-19, 31 and 45, He teaches wherein the electrocatalytic nanoparticle (cathode active material) is anchored to a base structure comprising a carbon structure/carbon nanotube or a metal [pars. 0049,0101-102].
	Regarding Claims 32 and 43, He discloses a current collector for use in a battery, the current collector constituting a cathode and comprising an electrocatalytic material in the in the form of a plurality of particles anchored to a base structure (e.g., graphene sheets including NGPs), the 2, MoS2, MnO2, CoO2, iron oxide, or  combination thereof, or alternatively, sulfide of Nb, Ti, Mb, Co, W, Zr, Ni, Mo, or combination thereof,  [pars. 0035,0037,0101-102] {That is, He teaches the cathode active materials are not electrically conducting and the NGPs are formed into a porous nano-structure that contains massive surfaces to support the cathode active materials [par. 0102]}.
He fails to explicitly teach the layer of graphene is functionalized graphene having functional groups at sites of functionalization.  However, He teaches that the cathode may comprise graphene paper or film as the current collector, and in particular, the NGPs may include single-layer and multi-layer graphene or reduced graphene oxide with relative oxygen contents [pars. 0049,0112].  He further teaches wherein the plurality of particles are dispersed uniformly on the sheet of functionalized graphene using deposition method which would necessarily bind the plurality of particles to the layer of functionalized graphene at the sites of functionalization [pars. 0046,0121].  Li, from the same field of endeavor, discloses that graphene oxides comprise functional groups of hydroxyl, epoxy and carboxyl thereon which may serve as sites for chemical modification or functionalization to form electrode materials [Li – Abstract, pg. 490; Fig. 1].  Thus, an ordinary skilled artisan would readily agree that not only do the NGPs of He including graphene oxide or reduced graphene oxide have functional groups at sites of functionalization, but further that the mixing of cathode electrocatalytic material with the disclosed NGPs would render the anchoring affects between the two as claimed.	
Regarding Claim 39, He teaches an anode comprising at least one metal selected from the group consisting of Li, Al, Mn and Zn [pars. 0045-46,0130].
	Regarding Claim 41, He teaches an electrolyte containing lithium polysulfides (i.e., when anode is Li and the battery is a Li-S battery) [pars. 0022,0046,0130].
Claim 47, He teaches wherein the plurality of particles are dispersed uniformly on the sheet of functionalized graphene using deposition method which would necessarily bind the plurality of particles to the layer of functionalized graphene at the sites of functionalization [par. 0046,0121].
	Regarding Claim 48, He teaches wherein the plurality of particles are dispersed uniformly on the sheet of functionalized graphene (i.e., using deposition method) [par. 0046,0121].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, as applied to claim 1 above, and further in view of Visco (US 2013/0141050 A1).
	Regarding Claim 4, He fails to teach wherein c = 0.   However, Visco, from the same field of endeavor, teaches a cathode (i.e., M2) for a lithium sulfur battery selected from Pb, Cd, In, Ni, and Mn metals, and alloys and sulfides thereof [pars. 0046-54].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Visco to have modified the cathode of He to be selected from Fe, Co, Ti, Bi, Mo, Pb, Cd, In, Ni, Mn, Zn metals, as obvious alternatives to the sulfide and oxide forms of the cathode active materials known in the art for forming an electrode [pars. 0046-54].  
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, as applied to claim 1 above, and further in view of Chen (US 2013/0319870 A1).
Regarding Claim 30, He fails to teach wherein the base structure comprises a nitrogen-doped graphene.  However, Chen, from the same field of endeavor, teaches a cathode current collector comprising a base structure formed of a highly porous, nitrogen-doped graphene, as an alternative to graphene, where the doping improves the ability of current collector material surfaces to capture and store metal ions that are shuttled between the anode and the cathode sides [Chen – pars. 0034,0078].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Chen to have modified the cathode of He wherein the base structure comprises a nitrogen-doped graphene as an obvious alternative to .
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over He (US 2014/0363746 A1) in view of Visco (US 2013/0141050 A1).
	Regarding Claim 44, He teaches a battery of the configuration M1/M1Qg/M2 [0125-130], wherein:
M1 is Li [pars. 0045,0130];
M1Qg is a non-aqueous electrolyte in which Q is sulfur and g is an integer from 1 to 9 (i.e., lithium polysulfides included in the electrolyte as part of reaction schemes in Li-S battery) [He – pars. 0011,0089; see also par. 0038 and Fig. 1C of PgPublication of instant application]; and
M2 is an electrocatalytic material in the in the form of a plurality of particles anchored to a base structure (e.g., graphene sheets including NGPs), the electrocatalytic material including comprising lithium polysulfide, TiS2, MoS2, MnO2, CoO2, iron oxide, or  combination thereof, or alternatively, sulfide of Nb, Ti, Mb, Co, W, Zr, Ni, Mo, or combination thereof,  [pars. 0035,0037,0101-102] {That is, He teaches the cathode active materials are not electrically conducting and the NGPs are formed into a porous nano-structure that contains massive surfaces to support the cathode active materials [par. 0102]}.
	He fails to explicitly teach the layer of graphene is functionalized graphene having functional groups at sites of functionalization.  However, He teaches that the cathode may comprise graphene paper or film as the current collector, and in particular, the NGPs may include single-layer and multi-layer graphene or reduced graphene oxide with relative oxygen contents [pars. 0049,0112].  He further teaches wherein the plurality of particles are dispersed uniformly on the sheet of functionalized 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724